Citation Nr: 1532633	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to December 1987.    

These claims come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) RO in Winston-Salem, North Carolina.

This case was previously remanded by the Board in November 2010, July 2011 and November 2012 for additional due process considerations and development.  The Board finds substantial compliance with all prior remand directives because the requested documents have been obtained, the proper notices have been sent to the Veteran and she was afforded appropriate VA examinations addressing her lumbar and cervical spine disorders and left lower extremity radiculopathy.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

The Veterans Law Judge (VLJ) who conducted a February 2011 hearing is no longer with the Board, but the Veteran did not respond to an August 2012 letter informing her of her right to another hearing before a VLJ.  As such, she has waived her right to a new hearing.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's cervical spine disability been productive of forward flexion limited to 15 degrees or less, nor has her lumbar spine disability been productive of forward flexion limited to 30 degrees or less.

2.    At no point during the appeal period has the Veteran's cervical spine disability or lumbar spine disability been productive of ankylosis or incapacitating episodes having a total duration of at least 4 weeks.  

3.  The Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve throughout the appeal period.

4.  The evidence shows that it is less likely than not that the Veteran's service-connected disabilities alone render her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).  

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met at any time during the appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

4.  The criteria for a grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  These notice requirements were accomplished in letters sent in September 2005, May 2007 and April 2008.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

With respect to the duty to assist, the Veteran's in-service and post-service VA and private treatment records, Social Security Administration (SSA) records and U.S. Postal Service records have been associated with her claims file; she has not identified any additional, outstanding records that have not been requested or obtained.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording her VA examinations in support of her claims in April 2006, June 2007, August 2011 and January 2015.  The Board finds that these examinations, taken together, are adequate for evaluation purposes because they evaluated the nature, extent and severity of the Veteran's service-connected neck, back and lower extremity disabilities by conducting appropriate testing, recording or reviewing her subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, where the examiners provided opinions, their conclusions were supported by facts and a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran was also afforded hearings before a Decision Review Officer (DRO) and a VLJ in July 2009 and February 2011 respectively.  At both hearings the Veteran's testimony reflected that she was aware of the elements of her increased ratings claims, and the DRO/VLJ asked questions directed at identifying pertinent evidence not associated with the claims file.  Accordingly, the DRO/VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating Claims

The Veteran's cervical spine disability is currently rated 20 percent under DC 5237, her lumbar spine disability is rated 20 percent under DC 5243, and her left lower extremity radiculopathy is rated 20 percent under DC 8599-8520.  She seeks increased ratings for each of these disabilities.

      A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.  

Under the General Formula for rating a disability of the spine, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

There are several notes following the General Rating Formula criteria.  As applicable here, Note (1) provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  In addition, Note  (6) provides that disabilities of the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's radiculopathy in rated by analogy under DC 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and an 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The Board further notes that the terms "mild," "moderate," "moderately severe" and "severe" under DC 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

      B.  Legal Analysis

Throughout the appeal period, the Veteran's disability picture has been dominated by complaints of ongoing pain down the entire left side of her body.  Specifically, she reported symptoms of pain, stiffness and decreased range of motion in her neck radiating into her jaw, left shoulder and down her left arm; headaches; pain, stiffness and decreased range of motion in her back; abdominal pain; shortness of breath; numbness, burning, tingling and swelling in her left upper extremity; and pain, numbness, burning and tingling in her left buttock and down into her left lower extremity.  She further reported that her symptoms caused her left leg to give out at times, and also caused the functional loss of being unable to stand, sit or walk for any length of time, bend, or lift or carry more than 15 pounds.  She further reported that her symptoms limit her ability to do household chores such as mopping because she cannot bend.  She stated that her symptoms affected her ability to work and resulted in increased absenteeism, ultimately leading to her medical retirement in December 2010.

As an initial matter, the Board notes that the appeal period with regard to the Veteran's lumbar spine disability begins on January 10, 2004, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The appeal period for the Veteran's cervical spine and left lower extremity disabilities begins on April 23, 2006, because VA received the Veteran's claims for an increased rating for these disabilities on April 23, 2007.  See id.

Additionally, the Board finds that despite the Veteran's reports of increased pain, her objective symptoms have been relatively stable throughout the applicable appeal periods.  As such, staged ratings are not warranted.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

      
      1.  Spine Disabilities

After a review of the record, the Board finds that the evidence does not support a higher rating for the Veteran's cervical spine or lumbar spine disabilities.    

With regard to the Veteran's cervical spine and lumbar spine, the criteria for a rating higher than 20 percent have not been met.  Because there is no evidence that the Veteran has experienced incapacitating episodes at any point since January 2004, her cervical spine and lumbar spine disabilities must be evaluated under the General Formula.  There is no evidence that the Veteran exhibited favorable or unfavorable ankylosis in either the cervical spine or lumbar spine at any point during the applicable appeal periods.  Moreover, she did not exhibit a limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or a limitation of forward flexion of the cervical spine to 15 degrees or less.  At all VA examinations she exhibited a limitation of forward flexion to no less 55 degrees in her thoracolumbosacral spine, and to no less than 29 degrees in her cervical spine, with no additional loss of range of motion due to pain or functional loss.  See April 2006, June 2007, August 2011 and January 2015 VA Examination Reports.  Although most of her VA medical records do not include any range of motion findings concerning her neck or back, those few that do note that she exhibited full range of motion.  The Board further notes that those of her private medical records that include range of motion findings do not show a limitation of forward flexion of the thoracolumbar or cervical spine to 30 degrees or less or 15 degrees or less respectively.  Consequently, based on the most probative evidence of record, the Board finds that the criteria for a rating higher than 20 percent has not been met for either the Veteran's lumbar spine or cervical spine disabilities.

		2.  Associated Neurologic Disabilities

Additionally, the evidence of record shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than her left lower extremity radiculopathy, for which she is already service-connected.  At most VA examinations, the examiners noted that the Veteran did not have any bowel or bladder incontinence.  Although the August 2011 VA examiner noted that the Veteran experienced bladder symptoms, she found that these symptoms were unrelated to the Veteran's spinal disabilities because the Veteran reported that her frequency of urination has increased with age, and also increases with the use of diuretics and depends upon fluid intake.  The examiner stated that the Veteran's reports were "more in keeping with estrogen, post-menopausal related symptoms."  See August 2011 VA Examination Report.  The Board finds the examiner's opinion probative as contains clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Likewise, the Board finds that separate ratings are not warranted for neurologic abnormalities involving the Veteran's right lower extremity or right upper extremity.  The Veteran testified that her lower extremity symptoms only affected the left side, and there are no reports of right lower extremity or right upper extremity symptoms in her VA medical records.  See Board Hearing Tr. at 7.  The Board notes that the Veteran exhibited decreased sensation to pain in her right lower extremity during the April 2006 VA examination; however, her motor and reflex examinations were normal.  Finally, none of the VA examiners found that she exhibited symptoms of right lower extremity or right upper extremity radiculopathy or neuropathy at any point during the appeal periods.  Thus, separate ratings are not warranted for the right lower extremity or right upper extremity.

The Board also finds that a separate rating is not warranted for the Veteran's reported left upper extremity symptoms because the evidence does not support a finding that these symptoms are related to her cervical or lumbar spine disabilities.  Electromyography (EMG) results from February 1996 showed an abnormality at the Veteran's C6 level, but it is noted that the nerve response could not be completely evaluated due to the Veteran's early termination of the study.  See February 1996 VA EMG Laboratory Report.    Left upper extremity EMG results from April 2004 and January 2005 were normal, showing no electrophysiologic evidence of peripheral neuropathy.  See April 2004 Private Orthopedic Note; see also January 2005 VA Neurology EMG Consult Note.  MRI results from approximately the same time period showed no nerve root impingement or compression.  See July 2006 VA Primary Care Note.  A May 2007 cervical spine MRI showed a small central disc protrusion at C6-7 with no cord compression.  See May 2007 Private MRI Report.   Additional MRIs of the cervical spine taken since 2007 also demonstrated no radiographic evidence of compression or impingement.  See December 2008 & July 2012 VA MRI Reports; see also April 2011 Private MRI Report; August 2012 VA Medical Records; August 2011 & January 2015 VA Examinations.  

The Board notes that in August 2008, a private doctor diagnosed the Veteran with left C7 radicular pain based on the May 2007 MRI findings indicated above.  This diagnosis was repeated by another provider at the same practice in a June 2011 medical record.  See August 2008 Medical Record of Dr. P.S.; see also June 2011 Medical Record of Dr. M.R.  A January 2008 VA physical therapy note reports that the Veteran had a positive compression test.  Additionally, a March 2011 VA emergency department note states that the Veteran has evidence of cervical radiculopathy on x-ray.  Despite this evidence, however, VA neurology records show that the neurologists found no evidence of radiculopathy in the May 2007 MRI study or subsequent studies.  See November 2007, February 2008, October 2008 & April 2011 VA Neurology Consult Notes.  Subsequent VA providers noted that there was no objective evidence of cervical spine neural compression or impingement in the Veteran's imaging studies completed over the years.  See February 2012 VA Orthopedic Note; see also May 2012 VA Primary Care Record; August 2012 VA Pain Clinic Note; August 2014 Rheumatology Outpatient Note; December 2014 VA Orthopedic Surgery Outpatient Note.  Medical records from the Veteran's treating orthopedists suggest that the Veteran's left wrist pain, residual numbness and tingling are residuals from her carpal tunnel release years before.  See May 2007, April 2008 & August 2010 Medical Record of Private Orthopaedic Clinic.  The Board further notes that the Veteran has been diagnosed with a left shoulder partial thickness rotator cuff tear.  See June 2014 VA Orthopedic Surgery Outpatient Note.

Moreover, none of the VA examiners found that the Veteran exhibited peripheral neuropathy or radiculopathy in her upper extremities.  The August 2011 VA examiner opined that the Veteran's objective test results and medical history do not show neurological symptoms related to her cervical spine.  The January 2015 VA examiner noted the disc bulge at C6-C7, but found that the Veteran did not have any signs or symptoms due to cervical radiculopathy.  The Board finds the examiners' opinions highly probative as they are based on a review of the relevant medical findings and contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez.  Based on the evidence discussed above, the Board finds that it is less likely than not that the Veteran's left upper extremity symptoms were caused by or related to her service-connected neck or back disability.  Consequently, a separate rating for left upper extremity radiculopathy/neuropathy is not warranted.

The Board further notes that the Veteran has complained of abdominal pain, headaches and shortness of breath during the appeal period; however, there is no medical evidence linking these reported symptoms to the Veteran's service-connected neck or back disabilities.  To the extent that the Veteran herself has indicated her belief that these symptoms are related to her neck or back disorders, the Board notes that the Veteran is not competent to diagnose neurologic symptoms, and as such, her lay testimony alone is insufficient to establish entitlement to a disability rating for such symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (finding that because of its complexity, posttraumatic stress disorder is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Thus, absent any medical evidence demonstrating an association between her reported symptoms and her service-connected neck and/or back disabilities, the Veteran is not entitled to separate ratings for these symptoms.

      3.  Left Lower Extremity Radiculopathy

Concerning her left lower extremity radiculopathy, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent because she did not exhibit more than moderate incomplete paralysis at any point during the appeal period.  As noted above, throughout the appeal period the Veteran has complained of pain, numbness, burning and tingling in her left buttock and down into her left lower extremity, causing her left leg to give out at times.  As an initial matter, the Veteran has not exhibited muscle atrophy in her left lower extremity or complete paralysis of the sciatic nerve at any point during the appeal period.  As such, ratings of 60 percent or 80 percent are not warranted.  

Additionally, the Veteran has not exhibited moderately severe incomplete paralysis of the sciatic nerve affecting the left lower extremity at any point during the applicable appeal period.  At no point has she exhibited muscle wasting or changes in skin in her left lower extremity.  Although she exhibited slightly decreased reflexes during the August 2011 VA examination and at various medical appointments, at all other VA examinations her left lower extremity reflexes were normal.  See April 2006 & January 2015 VA Examinations.  Her April 2006 VA examination showed a slight decrease in left hip flexion during the detailed motor testing; however, her left knee, ankle and toe flexion was normal.  Additionally, at all other VA examinations, as well as VA and private medical appointments, she exhibited no more than a slight (4/5) decrease in muscle strength.   The Veteran exhibited decreased sensation in her left lower extremity at most of her medical appointments and during the April 2006 VA examination; although the Board notes that her sensory examination findings were normal during the August 2011 and January 2015 VA examinations.  Based on the Veteran's reports, the physical examination findings and the Veteran's history, the January 2015 VA examiner found that her left lower extremity radiculopathy was moderate in severity.  

In summary, the Veteran's left lower extremity symptomatology showed no more than sensory loss with pain, weakness, numbness and tingling with slightly decreased reflexes and muscle strength during the appeal period.  Thus, the Board finds that her symptoms have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve and as such, a 40 percent rating is not warranted.

      4.  Extraschedular Considerations

The evidence shows that the Veteran's cervical spine, lumbar spine and/or left leg radiculopathy disabilities do not warrant referral for an extraschedular rating.  38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate all of the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, the Veteran has not argued that the severity and symptomatology of her cervical spine, lumbar spine or left leg radiculopathy disabilities are not reasonably contemplated by the rating schedule, and as the rating schedule contemplates pain and functional loss such as weakened movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing, it would reasonably contemplate the other symptoms the Veteran has described.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the record on appeal does not show that there are any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, her reported cervical spine, lumbar spine and left leg radicular symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


III. TDIU

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran has been rendered unemployable by reason of her service-connected disabilities.  

The Veteran is service connected for the residuals of a total hysterectomy, currently rated at 50 percent disabling; a cervical spine disability, lumbar spine disability and left lower extremity radiculopathy, each rated at 20 percent disabling; tinnitus, for which she is rated 10 percent disabling; and the residuals of a pilonidal cyst, for which she is in receipt of a noncompensable rating.  She contends that her neck and back disabilities cause her to be unable to work.  See January 2013 Application for Increased Compensation Based on Unemployability. 

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164 (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

Based on the evidence of record, the Board finds that it is less likely than not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities alone.  As an initial matter, the Board notes that there is no evidence that the Veteran's hysterectomy, tinnitus or pilonidal cyst residuals have a negative impact on her ability to work, and the Veteran herself has not contended that these disabilities impact her ability to work.  See January 2013 Application for Increased Compensation Based on Unemployability.  Instead, she argues that she is unable to work as a result of her neck, back and left leg symptomology.  

Although the Veteran has submitted some evidence that her neck, back and left leg symptoms negatively impact her job performance, the evidence shows that it is less likely than not that she is incapable of obtaining and maintaining gainful employment due to these symptoms alone.  While the Board notes that the Veteran has reported a limited ability to stand, walk, bend, lift or carry objects, the evidence of record demonstrates that she is capable of sedentary employment.  In reaching its determination, the Board credits the opinions of the August 2011 and January 2015 VA examiners.  During the August 2011 VA examination, the Veteran reported that she could wash dishes and laundry, and clean floors, provided that she does not need to bend.  The Veteran further reported no problems driving as long as she gets out and stretches after about an hour, thus suggesting that she would be able to sit for at least one hour at a time.  Based on these reports, the August 2011 VA examiner opined that the Veteran's cervical and lumbar spine disabilities affected her occupational activities by causing problems with lifting and carrying; weakness or fatigue and pain.  Likewise, based on the functional impairment the Veteran reported at the January 2015  VA examination, the examiner opined that the Veteran's cervical spine disability would only impact her ability to work by allowing her to lift no more than fifteen pounds, and that her lumbar spine disability causes her to frequently shift or change positions while sitting.  The opinions of both examiners were based on a review of the Veteran's medical records, subjective complaints, reported history and a physical examination and the Board finds the opinions highly probative.  See Nieves-Rodriguez.    

The evidence received from the SSA also shows that the Veteran is capable of sedentary employment.  In its September 2012 decision, the SSA found that the Veteran was disabled, and awarded benefits.  Nevertheless, based in part on the Veteran's own testimony, the SSA determined that the Veteran had the residual functional capacity to perform the full range of sedentary work despite her physical disabilities.  According to the SSA decision, the Veteran testified that she could stand an estimated 30 minutes at a time, but had to alternate positions during the day.  The decision further shows that she reported being able to perform tasks such as cooking or cleaning, but had to take breaks while doing these chores.  

The Board notes that the findings of one of her treating physicians suggested that her symptoms and functional loss are worse than shown by the VA examinations.  In medical opinions from August 2011 and August 2012, the Veteran's treating physician, Dr. O.B., stated that her impairments limited her ability to sit or stand for only fifteen minutes at a time, occasional bending, balancing, fine and gross manipulation of the hands and no stooping.  Dr. O.B. also opined that the Veteran could not work any hours per day, could only occasionally drive a car, and was not able to walk long enough to complete any shopping.  

The Board affords the opinions of Dr. O.B. little probative value, however, as they are based in part on symptoms associated with non service-connected disabilities and are inconsistent with the Veteran's own reports of her functional limitations.  Dr. O.B. noted that the Veteran had been diagnosed with carpal tunnel syndrome, and opined that her symptoms limited her ability to perform tasks involving fine or gross manipulation of the hands.  The Board notes, however, that the Veteran's carpal tunnel syndrome is not service-connected, and the Board has determined that her left upper extremity symptoms are not related to her service-connected neck or back disabilities.  

Moreover, the Veteran reported being able to perform tasks such as household tasks such as cooking, washing dishes, doing laundry and shopping.  See August 2011 & January 2015 VA Examinations.  She also reported that she could drive as long as stops and stretches after about an hour.  See August 2011 VA Examination.  These reports are inconsistent with the level of functional impairment suggested by Dr. O.B., and as such, the Board affords the opinions of this provider little probative value.  

Additionally, the Board finds that the Veteran's education, training and experience demonstrates that she would be able to obtain employment in a sedentary position, and perform the tasks associated with such a position.  The Veteran has a high school diploma and a two-year Associates Degree.  During her military service, her rating (occupational specialty) was data processing technician, and she testified that she worked with computers.  See Form DD-214; see also Board Hearing Tr. at 16.  For the first few years after her separation from service she worked as a file clerk and receptionist, performing clerical work.  See July 2012 Work Background Statement.   She worked for the U.S. Postal Service from May 1993 to December 2010, moving and sorting packages and mail.  See id; see also January 2011 SSA Form.  This evidence shows that the Veteran has sufficient experience performing administrative, clerical and filing activities that would allow her to perform the tasks required of an employee working in a mostly sedentary employment position, such as in an office.

Although the Veteran has not been employed for many years and her service-connected disabilities may interfere with her ability to perform certain tasks, the weight of the evidence shows that her service-connected disabilities would not prevent her from obtaining a job or maintaining substantially gainful employment.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish that he or she is unemployable within the meaning of 38 C.F.R. § 4.16.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the evidence shows that the Veteran is capable of obtaining and maintaining substantially gainful employment in a sedentary position because she has the appropriate education, training and work experience to perform the tasks associated with such employment, and her residual functional capacity does not prevent her from completing those tasks.  

Having carefully considered all the evidence of record, the Board finds that the Veteran's service-connected disabilities alone, without consideration of her age and non service- connected medical problems, would not prevent her from finding and maintaining substantially gainful employment.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for a cervical spine disability is denied.

Entitlement to an increased rating for lumbar spine disability is denied.

Entitlement to an increased rating for left lower extremity radiculopathy is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


